DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.

 	Claims 1, 4, 7 and 8 have been amended. Claims 2 and 3 have been canceled. Claims 1 and 4-12 are pending.
 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1 and 4-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1, 4-6 and 12 are directed to a series of steps, and system claims 7-11 are directed to a processing unit; an information acquisition system connected to said processing unit, and a memory connected to said information acquisition system.  Thus the claims are directed to a process and machine, respectively.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite capturing technology transfer knowledge, including acquiring, defining, enabling, launching, capturing, outputting, and storing steps.  
The limitations of acquiring, defining, enabling, launching, capturing, outputting, and storing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite acquiring a production process model, the production process model being a predefined structured model enabling a listing of successive production process steps required for producing the new product and defining a production process, wherein for each of the process steps of the production process, the predefined structured model comprises one or several predefined fields that are each configured for enabling an automatic recording of specific information with respect to the production process of the new product; automatically capturing missing information within the production process model, determines whether one or several of said predefined fields are free of the specific information, and for each of the predefined fields which is free of the specific information, then automatically launches a video recording process for each field which is identified as requiring an equipment/machine handling for a process step of the production process, until all fields of the predefined structured model have been reviewed; and outputting a completed production process model, and storing the production process model and the specific information.
That is, other than reciting a processing unit; an information acquisition system connected to said processing unit, and a memory connected to said information acquisition system, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include a processing unit; an information acquisition system connected to said processing unit, and a memory connected to said information acquisition system.  The processing unit; information acquisition system connected to said processing unit, and memory connected to said information acquisition system in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processing unit; an information acquisition system connected to said processing unit, and a memory connected to said information acquisition system amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 4-6 recite additional triggering and conducting, launching, collecting, and detecting steps. Claims 10 and 11 further describe the information acquisition system. Similarly, dependent claims 8 and 9 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
Further, claim 12 recites “producing the new product by performing production process steps in the completed production process model”, which is deemed to merely be insignificant extra-solution activity.  
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  See MPEP §2106.05(I)(A).
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).  See MPEP §2106.05(g).
Under step 2B of the analysis, the claims include, inter alia, a processing unit; an information acquisition system connected to said processing unit, and a memory connected to said information acquisition system.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0031 of the specification, “Fig. 3 shows a preferred embodiment of the system 300 according to the invention. It includes an information acquisition system 301 connected to a processing unit 302 including one or several processors, and including at least one input device configured for acquiring information regarding the production process. Such an input device is for instance a video camera system 303. It might be also a microphone, a keyboard, a touchscreen, or any device which enables the acquisition of information by observing a scene representing a step of the production process and/or by interacting with an operator. The system 300 may further include a memory or database 304 for storing any record, as well as the predefined structured models. The database 304 is for instance connected to the processing unit 302 and/or the information acquisition system 301. Optionally, the system 300 may also include one or several displays 305 and/or a collaborative graphical user interface.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues Applicant believes a video recording process cannot be performed in the mind. Thus, the invention as defined by claim 1 cannot be classified as a mental process. Moreover, even if the invention as defined by claim 1 could be classified as a judicial exception, the invention as defined by claim 1 would still define statutory subject matter by incorporating the alleged judicial exception into a practical application. Performing the steps in claim 1 results in a completed production process model. Obtaining this completed production process model is a practical application since the completed production process model can then be used by a receiving site for the industrial production of a product according to the production process steps developed by the issuing site (see, for example, paragraph 68 of the published application). 
Applicant submits that sparing the need for creating huge documentation and sparing time and costs for producing the new product is an improvement to the technical field of manufacturing. Thus, under this analysis, the improvement incorporates the alleged judicial exception into a practical application which results in statutory subject matter.
Claim 12 requires producing the new product by performing production process steps in the completed production process model. The comments in the first paragraph on page 5 of the Final Office Action allege that the limitations required by claim 12 are merely insignificant extra solution activity. Applicant respectfully believes the limitations required by claim 12 cannot be insignificant extra solution activity since the entire purpose of obtaining the completed production process model is to use that model to produce the new product. The Examiner respectfully disagrees.
The limitations of acquiring, capturing, outputting, enabling and storing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Moreover, as described in the specification in paragraph 0033, “Preferentially, at the end of the video recording session, a message is sent to the laboratory operator, e.g. through the chatbot, or through a loudspeaker of the information acquisition system, asking the operator whether he or she wants to keep or erase the video record. Preferably, if the operator selects to keep the video record, then the chatbot might be configured for asking the operator to input some contextual information on that record. A microphone or any other input device of the information acquisition system 301 might be used for recording the contextual information provided by the operator. Preferentially, the contextual information provided by the operator is automatically recorded in two formats: as an audio file and as a textual information after having been parsed by a voice recognition algorithm. Optionally, the system is configured for enabling the operator amending a displayed textual information directly in the collaborative graphical user interface.”
Following, if the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include a processing unit; an information acquisition system connected to said processing unit, and a memory connected to said information acquisition system.
The include a processing unit; an information acquisition system connected to said processing unit, and a memory connected to said information acquisition system in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., include a processing unit; an information acquisition system connected to said processing unit, and a memory connected to said information acquisition system).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Claim 12 recites “producing the new product by performing production process steps in the completed production process model”, which is deemed to merely be insignificant extra-solution activity.  
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  See MPEP §2106.05(I)(A).
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).  See MPEP §2106.05(g).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        June 7, 2022